Our ref: BP224
10th February 2014                                                                     Baronius Press
                                                                                        78 York Street, London W1H 1DP
TAN Books                                                                                                  United Kingdom
c/o Saint Benedict Press LLC                                                                                 tel: +44 (0)870 112 3865
PO Box 410487                                                                                                fax: +44 (0)870 112 3864
                                                                                                             www.baroniuspress.com
Charlotte
NC 28241, USA

                                     by fax and email to conor@saintbenedictpress.com




Dear Mr. Gallagher,

RE: Fundamentals of Catholic Dogma

We have not received any response from you to our letter dated 4th December, 2013. We also notice that
you have continued to advertise Fundamentals of Catholic Dogma on your website in the following way:

        This book will be available soon. Pre-order today!
        NOTE: This title is available for US Distribution only.

In particular, we have not received the documents that we requested from you, substantiating your claim
to be the successor-in-interest to B. Herder of St. Louis, “to whom Mercier Press granted exclusive US co-
publication rights”. We presume that you cannot be referring to the documents in our possession that
were exchanged between Mercier Press and TAN in 1973, which refer to Herder’s status as a distributor,
and not a publisher, of the title.

In your letter of 11th November, 2013, you wrote that “We have devoted significant time and resources to
this process and consulted two independent copyright attorneys.” We find hard to believe that you really
“consulted two independent copyright attorneys” as it is unlikely that they would both conclude that
distribution rights were equal to co-publication rights. As with your bizarre claim of the bankruptcy court
certifying your right to publish, you simply assumed that we would not have access to documentation that
would expose your falsehoods. Your constant misrepresentation of the law with regarding reliance party
status is a further instance of this.

You have already contacted: (a) Mercier Press, who confirmed that they sold the right to the English
translation to us; (b) Nova et Vetera, who confirmed to you that we have the exclusive rights to publish
the English translation and therefore refused to sign a new contract with you; (c) Verlag Herder, who
could only have advised you that they had no rights to convey to you, since they lost their rights to this
title back in 2004.

Despite these facts, you continue to completely ignore our rights, after we have demonstrated that all the
bases upon which you claimed you had the rights to publish are completely false. In light of that, be aware
that unless you confirm in writing the withdrawal of publication of Fundamentals of Catholic Dogma and
remove the title from your website by Monday 17th February, 2014, Baronius Press will issue a press
statement regarding the title, place a notice on the front page of our website and will include the press
statement in our next email newsletter.




                    Baronius Press Ltd. | Company Registration Number: 04517281 | VAT Registration Number: 837592881
                     Registered Office: 78 York Street, London
         Case 3:16-cv-00695-FDW-DCK                            W1H 1DP94-15
                                                        Document       | Registered in England
                                                                                 Filed         and Wales Page 1 of 4
                                                                                          11/14/18
Also note that, should any question arise from the press, public, trade or individual customers, we will not
withhold the full details in our possession regarding your business ethics and conduct regarding
Fundamentals. So far, we have refrained from doing this, in the hope that you would change your position,
and agree to respect our legitimate rights. There is no reason why any public conflict should arise from
this situation, because the facts and principles are perfectly clear.

However, if you persist in your intended violations, such conflict will become unavoidable. Precisely
because the facts are so clear, the simple publication of those facts would inevitably prove severely
damaging to your reputation; and rightly so, because your proposed course of conduct is reprehensible.
There would be no question of any legal proceedings against us, because all we would have done would be
allowing the facts to speak for themselves.

We look forward to being advised of your position at your earliest convenience.


Yours sincerely,




Paul Kejik
Director




           Case 3:16-cv-00695-FDW-DCK Document 94-15 Filed 11/14/18 Page 2 of 4
Case 3:16-cv-00695-FDW-DCK Document 94-15 Filed 11/14/18 Page 3 of 4
Case 3:16-cv-00695-FDW-DCK Document 94-15 Filed 11/14/18 Page 4 of 4
